TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00393-CR



Merril Leroy Jessop, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT

NO. 995, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
Appellant Merril Leroy Jessop filed a pro se notice of appeal following his conviction
for sexual assault.  We are advised in a motion to abate filed by Daniel W. Hurley on appellant's
behalf that following a hearing on May 13, 2010, the trial court overruled motions for a free record
and appointed counsel on appeal.  Hurley states that he is, in effect, representing appellant on a pro
bono basis.  Hurley asks the Court to abate the appeal from the judgment of conviction pending the
resolution of the question of appellant's indigence.
The motion to abate is granted in part.  If it has not already done so, the district court
shall order the preparation and filing at no cost to appellant of a reporter's record from the indigency
hearing.  See Snoke v. State, 717 S.W.2d 5, 7 (Tex. Crim. App. 1986).  The court shall also order the
preparation of a clerk's record that is at least adequate to appeal the indigency issue.  Subject to
further extension of time for good cause shown, these records should be tendered for filing no later
than September 17, 2010.  After the appellate record is filed, the parties shall file briefs addressing
the propriety of the trial court's determination that appellant is not indigent.

Before Chief Justice Jones, Justices Puryear and Pemberton
Abated
Filed:   August 20, 2010
Do Not Publish